Order unanimously modified in accordance with the memo-*742random and as modified affirmed, with costs to plaintiff. Memorandum: The plaintiff claims among other things that the intermingling of goods among the corporate defendants caused damage to the stockholders of Nusbaum’s Department Store, Inc., of which she is one. Therefore she is entitled to profit and loss statements in addition to those for the years 1958-1961 which admittedly have been furnished for each of the fiscal years ending subsequent to May 18, 1954 (the date of the formation of the defendant corporation Cole’s Department Store, Inc.). (Cross appeals from order of Monroe Special Term modifying a notice of examination before trial.) Present — Bastow, J. P., Goldman, Hemy, Noonan and Del Vecchio, JJ.